Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 1 of 22 PageID# 279



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                            )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )              Case No. 3:19-cv-477-REP
                                              )
                                              )
 JESSELYN A. RADACK                           )
                                              )
        Defendant.                            )
                                              )


           MEMORANDUM IN OPPOSITION
   TO MOTION TO DISMISS PURSUANT TO RULE 12(b)(2)
        Plaintiff, Trevor Fitzgibbon (“Plaintiff”), by counsel, pursuant to Local Civil Rule

 7(F), respectfully submits this Memorandum in Opposition to the motion to dismiss

 pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure [ECF No. 24] filed by

 defendant, Jesselyn Radack (“Defendant”).1

                                  I. INTRODUCTION

        This is an action for fraud in the inducement, breach of contract, defamation,

 common law conspiracy, personal trespass and computer harassment. The case arises out

 of misrepresentations made in Virginia that induced Plaintiff to settle and dismiss with

 prejudice a lawsuit pending in this Court. [Fitzgibbon v. Radack, Case 3:19-cv-247-REP

 (the “First Action”)].   In addition to breach of a settlement agreement accepted in


        1
                This Opposition is supported by the Declaration of Trevor Fitzgibbon
 (“Fitzgibbon Dec.”) attached hereto as Exhibit “A” and by the Defendant’s Supplemental
 Answers to Plaintiff’s Interrogatories (jurisdictional discovery requests – redacted)
 served in the First Action attached hereto as Exhibit “B”.

                                              1
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 2 of 22 PageID# 280



 Virginia, performed in Virginia, and governed by Virginia law, Plaintiff asserts

 independent tort claims of defamation, common law conspiracy and personal trespass and

 computer harassment. [See, e.g., ECF No. 13 (“Amended Complaint”), ¶¶ 10-47].

 Plaintiff alleges that he suffered damages in Virginia as a result of the Defendant’s acts,

 including the loss of his viable claims stated in the First Action and presumed and actual

 damages for defamation as a result of the publication of Defendant’s false and

 defamatory tweets. [Id., ¶ 8]; Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 776-777

 (1984) (“[f]alse statements of fact harm both the subject of the falsehood and the readers

 of the statement … The tort of libel is generally held to occur wherever the offending

 material is circulated. Restatement (Second) of Torts § 577A, Comment a (1977). The

 reputation of the libel victim may suffer harm even in a state in which he has hitherto

 been anonymous. The communication of the libel may create a negative reputation

 among the residents of a jurisdiction where the plaintiff’s previous reputation was,

 however small, at least unblemished.”).

        The matter is before the Court on Defendant’s motion to dismiss for lack of

 personal jurisdiction pursuant to Rule 12(b)(2), Fed.R.Civ. P. For the reasons stated

 below, Defendant’s motion should be denied.2




        2
                  Although Defendant argued by motion in the First Action that venue was
 improper, she did not file a motion to dismiss Plaintiff’s amended complaint under Rule
 12(b)(3). Rather, Defendant asserts as an affirmative defense that “[v]enue is improper in
 this District.” [ECF No. 23, Affirmative Defense No. 3]. Defendant offers no evidence to
 show that litigation in Virginia would be burdensome, unfair or inconvenient. Defendant
 has abandoned her arguments, made in a declaration filed in the First Action [see
 Fitzgibbon v. Radack, Case 3:18-cv-247, ECF No. 16-2], that she would “not be able to
 drive to Richmond” because of her medical condition, Muscular Sclerosis, and that
 “traveling to Richmond would be disruptive” to her job.


                                             2
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 3 of 22 PageID# 281



                  II. STATEMENT OF JURISDICTIONAL FACTS

        1.     Plaintiff was born in Lynchburg, Virginia. He provides domestic and

 global public relations and communication strategy for clients in Virginia and elsewhere.

 His clients include whistleblowers, authors, artists and activists. [Amended Complaint, ¶

 5; Declaration of Trevor Fitzgibbon (“Fitzgibbon Dec.”), ¶ 2].

        2.     Defendant is a high-profile business advisor and attorney to prominent

 whistleblowers and leakers, including Edward Snowden (“Snowden”), Thomas Drake,3

 John Kirakou (“Kiriakou”), Peter Van Buren,4 Christopher Aaron,5 Said Barodi



        3
              Drake is a former employee of the National Security Agency (“NSA”).
 The Government obtained an indictment against Drake for violation of the Espionage Act
 of 1972. United States v. Drake, RDB-10-0181. Eventually, Drake pled guilty to a
 misdemeanor offense of exceeding authorized use of a computer, and all remaining
 charges were dismissed. Id. [See Wiebe et al. v. National Security Agency et al., Case
 1:11-cv-03245-RDB (Document 67 – Report and Recommendation), p. 2 of 19)].

        4
                Peter Van Buren (“Van Buren”) is a retired Foreign Service Officer, who
 wrote a book about his year leading two reconstruction teams in Iraq. Following
 publication of his book, We Meant Well: How I Helped Lose the Battle for the Hearts and
 Minds of the Iraqi People, the State Department stripped him of his security clearance
 and charged him with eight (8) violations State Department policy, including linking in
 his blog to documents on WikiLeaks; failing to clear each blog posting with his bosses;
 displaying a “lack of candor” during interviews with diplomatic security officers; leaking
 allegedly sensitive and classified information in his book; and using “bad judgement’ by
 criticizing Secretary of State Hilary Clinton and then-presidential candidate Michelle
 Bachmann on his blog. https://www.washingtonpost.com/blogs/federal-eye/post/state-
 dept-moves-to-fire-peter-van-buren-author-of-book-critical-of-iraq-reconstruction-
 effort/2012/01/31/gIQAiXNSCS_blog.html?utm_term=.692f2cc404a8;
 https://wemeantwell.com/blog/the-author/]. Van Buren lives or lived in Falls Church,
 Virginia. [https://www.nytimes.com/2011/10/08/world/us-envoy-peter-van-buren-takes-
 caustic-pen-to-iraq-war.html; https://us.macmillan.com/author/petervanburen/].

        5
               Christopher Aaron is a former counter-terrorism officer for the CIA and
 Department of Defense drone program. He worked at the Counterterrorism Airborne
 Analysis Center in Langley, Virginia. [https://www.christopheraaronspeaking.com/;
 https://www.nytimes.com/2018/06/13/magazine/veterans-ptsd-drone-warrior-
 wounds.html].


                                             3
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 4 of 22 PageID# 282



 (“Barodi”),6 and Daniel Hale (“Hale”).7 Defendant is the Director of Whistleblower &

 Source Protection (WHISPeR) at ExposeFacts, a non-profit project founded by the

 Defendant to “protect the most controversial and courageous truth-tellers in the world.”

 [https://whisper.exposefacts.org/; Amended Complaint, ¶ 6, Fitzgibbon Dec., ¶¶ 2-3].

        3.      Defendant claims to be a “whistleblower” herself. She is famous for

 blowing the whistle on her colleagues at the United States Department of Justice for their

 handling of emails relevant to the Government’s prosecution of John Walker Lindh, an

 American citizen who was captured in Afghanistan fighting for the Taliban. The criminal

 prosecution of Lindh took place in the Eastern District of Virginia. In a complaint she

 filed against the Department of Justice in 2004, Defendant alleged the following:




 The Lindh case in the Eastern District of Virginia jump-started Defendant’s legal career.

 She wrote a book about her experiences as a “whistleblower” at the DOJ that is available

 for sale in Virginia. [http://www.traitorbook.com/].


        6
                Barodi is a former FBI agent. The FBI fired Barodi on February 1, 2017
 after a year-long investigation that stemmed from his refusal to confirm his status as a
 government employee to a United States Customs official at the Charles de Gaulle airport
 in Paris, France. [https://www.propublica.org/article/the-curious-case-of-the-twice-fired-
 fbi-analyst]. Barodi lives in Stafford, Virginia.

        7
                United States v. Hale, Case 1:19-cr-00059-LO (E.D. Va.) (pending).

                                              4
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 5 of 22 PageID# 283



        4.      From inception to the current day, in her pursuit of dual careers as an

 attorney and whistleblower/activist, Defendant has had continuous and systematic

 business ties to Virginia. Defendant’s cases, clients and causes are all connected to the

 Eastern District of Virginia: the NSA, CIA, FBI, Snowden, Kiriakou, Barodi, and Hale.

 [Fitzgibbon Dec., ¶ 3].

        5.      In December 2003, Defendant commenced an action in this Court, in

 which she sought and obtained affirmative relief. [In Camera Office et al. v. United

 States, Case 1:03-mc-00062-TSE (E.D. Va.)]. Since 2003, Defendant has represented

 numerous different Virginia clients, including former CIA whistleblower, Kiriakou.

 [United States v. Kiriakou, Case 1:12-cr-00127-LMP (E.D. Va.)], former FBI analyst

 Barodi, and, most recently, former CIA drone operator, Hale, who was indicted by a

 Federal Grand Jury in Virginia in March, 2019. [United States v. Hale, 1:19-cr-00059-LO

 (E.D. Va.); Fitzgibbon Dec., ¶ 3].8

        6.       On May 11, 2015, the day Judge Brinkema sentenced CIA officer Jeffrey

 Sterling to 42 months in prison for leaking classified information to New York Times


        8
                In support of her motion to dismiss, Defendant submitted a sworn
 declaration. [ECF No. 25-1]. Defendant chooses her words carefully. In paragraph 11 of
 the declaration, Defendant represents:




 Paragraph 11 is a clever attempt at obfuscation. Although Defendant may never have
 actually physically appeared “in a state or federal court in Virginia”, she has most
 certainly represented numerous persons in criminal and civil matters in Virginia. Indeed,
 Defendant openly advertises her representation of clients on Twitter. See infra.


                                            5
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 6 of 22 PageID# 284



 reporter, James Risen [Case 1:10-cr-00485-LMB-1 (Documents 472-473) (E.D. Va.)], the

 Defendant was physically present and available for comment in front of the United States

 Federal Courthouse in Alexandria. [See, e.g., http://www.accuracy.org/release/cia-

 whistleblower-sentencing-today/ (“The sentencing … is set for 2 pm.            Immediately

 afterward, former CIA official Ray McGovern and former Justice Department official

 Jesselyn Radack will be available for comment in front of the courthouse.”)].9

        7.      Defendant conducts her business, including advertising her services to

 clients and prospective clients in Virginia, by and through Twitter. Radack operates

 Twitter account, @JesselynRadack. She has over 36,500 followers. Prior to this action

 being filed, Defendant habitually disclosed the names of her clients on Twitter, e.g.:




        9
                In her sworn Supplemental Interrogatory Answers filed in the First Action,
 Defendant denied that she was ever physically present in Virginia between April 13, 2015
 and April 13, 2018:




 [Exhibit “B”, Supplemental Answer to Interrogatory No. 6].

                                              6
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 7 of 22 PageID# 285




                                    7
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 8 of 22 PageID# 286




                                    8
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 9 of 22 PageID# 287




                                    9
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 10 of 22 PageID# 288




            8.      In spite of her unequivocal assertions on Twitter that she represents Hale

  and is “currently fighting” the “Espionage Act case against Hale” in the “EDVA”,

  Defendant has submitted a sworn declaration to the Court in which she represents that “I

  do not now, nor have I ever represented a client in a state or federal court in Virginia”.

  [ECF No. 25-1, ¶ 11]. In 2013, the United States of America filed a criminal complaint

  against Snowden in the United States District Court for the Eastern District of Virginia.

  [United States v. Snowden, Case 1:13-cr-265 (CMH) (E.D. Va.) (06/14/2013) (Under

  Seal)].        The matter is pending. [https://www.washingtonpost.com/world/national-



                                                10
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 11 of 22 PageID# 289



  security/us-charges-snowden-with-espionage/2013/06/21/507497d8-dab1-11e2-a016-

  92547bf094cc_story.html].     Although Defendant is unequivocal on Twitter that she

  represents Snowden – period, with no caveats – her declaration filed in this action

  conveniently states that “I do not represent Edward Snowden in the litigation pending in

  Virginia”. [ECF No. 25-1, ¶ 11 (Emphasis added)].

         9.      In the First Action, Defendant admitted that two (2) of her clients,

  Kiriakou and Barodi, lived in Virginia. Jurisdictional discovery showed that Defendant

  transacted substantial and persistent business in Virginia with these clients. In the course

  of doing sustained business with clients in Virginia between 2016 and 2018, Defendant

  sent or received one-hundred and one (101) emails to clients relating to business, either

  actual (ongoing or completed) or prospective, and engaged in multiple telephone calls

  over an extended period. [Exhibit “B”, Supplemental Answer to Interrogatory No. 5].

         10.     Many of Defendant’s high-profile followers on Twitter – i.e., her audience

  to whom she tweets, promotes her causes, solicits and engages in business – live and

  work in Virginia. [See, e.g. Caroline Orr, @RVAwonk; Amended Complaint, ¶ 6]. The

  Defendant regularly and systematically uses social media (Twitter) in connection with

  her business. On average, she tweets and retweets to her followers approximately five (5)

  times per day. Defendant’s Virginia clients, colleagues and/or followers include the

  following persons:

                 ●      Kiriakou – @JohnKiriakou
                 ●      Barodi – @barodi_said
                 ●      Senator Mark S. Warner – @MarkWarner
                 ●      Andrew M. Cockburn – @andrewmcockburn
                 ●      Barbara Ehrenreich – @B_Ehrenreich
                 ●      Matthew P. Hoh – @MatthewPHoh
                 ●      Josh Gerstein – @joshgerstein
                 ●      Adam Parkhomnko - @AdamParkhomenko


                                              11
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 12 of 22 PageID# 290



  [Fitzgibbon Dec., ¶ 3; https://twitter.com/JesselynRadack/followers].10

         11.     Each of the Defendant’s Virginia Twitter followers is a witness or

  potential witness in this case. By tweeting and retweeting the defamatory statements at

  issue, Defendant knew (and knows) that she is publishing statements to her followers in

  Virginia. [Fitzgibbon Dec., ¶ 3].

         12.     In addition to the business discussed in the preceding paragraphs,

  Defendant has also appeared on television and radio in Virginia many times to advertise

  and promote her business, e.g.:

         https://www.youtube.com/watch?v=isiBjM5W96M (December 12, 2014)
         (Joining Larry King Live from Arlington, Virginia);

        https://archive.org/details/TalkNationRadioTheWarOnWhistleblowersWithThom
  asDrakeAndJesselyn;

         http://davidswanson.org/talk-nation-radio-the-war-on-whistleblowers-with-
  thomas-drake-and-jesselyn-radack/.

  Talk Nation Radio is a 29-minute show, with a new episode released every Wednesday at

  TalkNationRadio.org and available free to any station.         The host, David Swanson,

  interviews guests on a wide range of topics but with a particular focus on peace, justice,

  and political action. Talk Nation Radio airs on WTJU, Charlottesville, Virginia, WJVA-

  LPFM 106.5. Portsmouth, VA, and other stations throughout the country.              David

  Swanson      has    long     lived    and     worked      in   Charlottesville,   Virginia.

  [http://davidswanson.org/about/; Fitzgibbon Dec., ¶ 3].

         13.     On April 13, 2018, Plaintiff commenced the First Action. In a second

  amended complaint, he alleged claims of malicious prosecution, defamation, insulting


         10
                 In her declaration, Defendant admits that 478 of her Twitter followers live
  in Virginia. [ECF No. 25-1, ¶ 13 (“1.3% of my 36,780 followers live in Virginia”)].


                                               12
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 13 of 22 PageID# 291



  words, abuse of process, and conspiracy. He sought money damages in the sum of

  $10,350,000.00 as a result of Defendant’s malicious prosecution, defamation and

  wrongdoing. [Amended Complaint, ¶ 10; Fitzgibbon Dec., ¶ 2].         In March and April

  2019, after the District Court in the First Action entered an Order to Show Cause

  [Fitzgibbon v. Radack, Case 3:18-cv-247 (Document 87)] why Defendant should not be

  held in contempt for violating a restraining order [Id., (Document 41)], Defendant made

  multiple material misrepresentations to Plaintiff for the purpose of inducing Plaintiff to

  settle his claims against Defendant and her employer, the Institute for Public Accuracy

  (“IPA”),11 and release Defendant and IPA from liability. These false representations

  were made in Virginia. [Amended Complaint, ¶¶ 8, 11; Fitzgibbon Dec., ¶ 2].

         14.      On April 9, 2019, Plaintiff and Defendant signed a settlement agreement.

  The settlement agreement was accepted in Virginia; performed in Virginia by the

  delivery of the settlement checks; and is governed by Virginia law. [Amended Complaint,

  ¶¶ 8, 12; Fitzgibbon Dec., ¶ 2].

               III. THE STANDARD GOVERNING FED. R. CIV. P. 12(b)(2)

         In 2016, the Fourth Circuit clarified the appropriate evidentiary standard on a Fed.

  R. Civ. P. 12(b) (2) motion to dismiss for lack of personal jurisdiction:

         “The plaintiff’s burden in establishing jurisdiction varies according to the posture
         of a case and the evidence that has been presented to the court. For example,
         when the court addresses the personal jurisdiction question by reviewing only the
         parties’ motion papers, affidavits attached to the motion, supporting legal
         memoranda, and the allegations in the complaint, a plaintiff need only make a
         prima facie showing of personal jurisdiction to survive the jurisdictional
         challenge.”




         11
                Fitzgibbon’s claims against IPA were the subject of a separate action.
  [Case 3:19-cv-102-REP (E.D. Va.)].

                                               13
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 14 of 22 PageID# 292



  Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016); id. Consulting Eng’rs Corp. v.

  Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009) (where the Court considers a motion to

  dismiss under Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction “on the basis of

  motion papers, supporting legal memoranda, and the allegations in the complaint, the

  plaintiff bears the burden [of] making a prima facie showing of a sufficient jurisdictional

  basis to survive the jurisdictional challenge.” (citation omitted).           Under such

  circumstances, the Court must construe all relevant pleading allegations in the light most

  favorable to the plaintiff, assume credibility, and draw the most favorable inferences for

  the existence of jurisdiction. Sneha Media & Entm’t, LLC v. Associated Broad. Co. P

  LTD, 911 F.3d 192, 196 (4th Cir. 2018); New Wellington Fin. Corp. v. Flagship Resort

  Dev. Co., 416 F.3d 290, 294 (4th Cir. 2005) (citations and quotations omitted). “If a

  plaintiff makes the requisite showing, the defendant then bears the burden of presenting a

  ‘compelling case,’ that, for other reasons, the exercise of jurisdiction would be so unfair

  as to violate due process.” Reynolds Foil, Inc. v. Pai, 2010 WL 1225620, at * 1 (E.D. Va.

  2010) (quoting Burger King v. Rudzewicz, 471 U.S. 462, 477-78 (1985)).

                                     IV. DISCUSSION

         Under the foregoing principles, Plaintiff must make a prima facie showing that

  the Court has personal jurisdiction over the Defendant. Construing Plaintiff’s allegations

  in the light most favorably to him, there is no question that Plaintiff has made such a

  showing as to both general and specific personal jurisdiction.

  A.     Framework for Personal Jurisdiction Analysis

         In order for a Court to exercise personal jurisdiction over a defendant, the exercise

  of that jurisdiction must both be authorized by state law and comport with the Due



                                              14
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 15 of 22 PageID# 293



  Process Clause of the Fourteenth Amendment. The exercise of jurisdiction in Virginia is

  governed by the Commonwealth’s long-arm statute (Va. Code § 8.01-328.1), which has

  been held to extend personal jurisdiction to the full extent permitted by Due Process.

  Roche v. Worldwide Media, Inc., 90 F.Supp.2d 714, 716 (E.D. Va. 2000).                Since

  Virginia’s long-arm statute is co-extensive with the strictures of Due Process, Courts

  collapse the two-part analysis into one inquiry. Young v. New Haven Advocate, 315 F.3d

  256, 261 (4th Cir. 2002) (“Because Virginia’s long-arm statute extends personal

  jurisdiction to the extent permitted by the Due Process Clause, ‘the statutory inquiry

  necessarily merges with the constitutional inquiry, and the two inquiries essentially

  become one.’”) (quoting Stover v. O’Connell Assocs., Inc., 84 F.3d 132, 135-36 (4th Cir.

  1996)); see Reynolds Metals Co. v. FMALI. Inc., 862 F. Supp. 1496, 1498 (E.D. Va.

  1994) (citing Peanut Corp. of America v. Hollywood Brands, Inc., 696 F.2d 311, 313 (4th

  Cir. 1981)).

         The federal constitutional predicate for the exercise of personal jurisdiction is the

  familiar requirement that “a defendant must have sufficient ‘minimum contacts’ with the

  forum state such that ‘the maintenance of the suit does not offend traditional notions of

  fair play and substantial justice.’” Consulting Eng’rs Corp., 561 F.3d at 277 (quoting

  Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

  U.S. 457, 463 (1940)).

  B.     Waiver of Personal Jurisdiction; Estoppel

         The requirement of personal jurisdiction can be waived by appearance or failure

  to make a timely objection. Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de

  Guinee, 456 U.S. 694, 703-705 (1982) (“Because the requirement of personal jurisdiction



                                              15
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 16 of 22 PageID# 294



  represents first of all an individual right, it can, like other such rights, be waived … or for

  various reasons a defendant may be estopped from raising the issue … The actions of the

  defendant may amount to a legal submission to the jurisdiction of the court, whether

  voluntary or not”).

         On October 23, 2019, Defendant filed counterclaims. Defendant was under no

  compulsion to do so. [See, e.g., ECF No. 15 (“it is hereby ORDERED that the

  defendant’s MOTION FOR EXTENSION OF TIME (ECF No. 18) is granted and the

  defendant shall file, by October 29, 2019, her Answer to the AMENDED COMPLAINT

  (ECF No. 13).”)].

         By filing the counterclaims,12 Defendant waived her objection under Rule

  12(b)(2) or, at a minimum, Defendant should be estopped to challenge the jurisdiction of

  the Court. See Roden v. Diah, 2008 WL 5334309, at * 7 (W.D. Va. 2008) (citing Gilpin

  v. Joyce, 257 Va. 579, 581, 515 S.E.2d 124 (1999) (defendant who filed grounds of

  defense going to the merits of the plaintiff’s case, along with a counterclaim, made a

  general appearance in the trial court proceedings, and such general appearance operated

  as a waiver of process, “equivalent to personal service, and confers jurisdiction of the

  person on the court.”)).

  C.     Due Process Standard

         The requirements of the Due Process clause can be met through establishing

  either specific or general jurisdiction. Specific jurisdiction exists where the controversy

  at issue arises out of sufficient contacts with the state to make the exercise of jurisdiction

  reasonable. See Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 414-415


         12
                 In addition to the counterclaims, Defendant filed a motion to seal in which
  she sought affirmative relief from the Court. [ECF No. 8].

                                                16
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 17 of 22 PageID# 295



  (1984). Alternatively, general jurisdiction can exist, even where a claim does not arise

  from a defendant’s interactions with the state, where she has sufficient continuous and

  systematic contacts with the state to satisfy Due Process. Id. General jurisdiction exists

  when a defendant’s “affiliations with the State are so ‘continuous and systematic’ as to

  render [her] essentially at home in the forum State.’” Daimler AG v. Bauman, 134 S. Ct.

  746, 760 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

  915, 919 (2011)).

         Defendant is subject to both general and specific jurisdiction.

         1.     General Jurisdiction

         Defendant’s contacts with Virginia are extensive, continuous and systematic:

         ●      She has been a party to litigation in this Court.

         ●      She has represented numerous whistleblowers and leakers in Virginia over
                a career that has spanned more than fifteen (15) years. Among her clients
                with pending and/or resolved cases in the Eastern District of Virginia are
                Edward Snowden, John Kiriakou, and Daniel Hale – all extremely high
                profile defendants.

         ●      During the pendency of the First Action, Defendant represented two (2)
                Virginia clients, Kiriakou and Barodi. She continuously communicated
                with these clients and provided them legal advice over the course of
                approximately three (3) years.

         ●      She has appeared on television and radio in Virginia, where she has
                transacted her business as an advocate for whistleblowers and activists.

         ●      Between 2017 and the present, Defendant has relentlessly tweeted false
                and defamatory statements about the Plaintiff to her followers, including
                clients and others who she knows live in Virginia.

         The alarming frequency and obvious comfort with which Defendant launches her

  vile tweets into the stream of commerce, knowing they will be read in Virginia, coupled

  with her continuous in-state business contacts, including her representation of multiple



                                              17
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 18 of 22 PageID# 296



  clients in the “EDVA”, demonstrates that Defendant is “essentially at home” in Virginia.

  She is subject to the Court’s general jurisdiction.

         2.      Specific Jurisdiction Analysis

         In determining whether specific jurisdiction exists, a Court looks to: (1) the extent

  to which the defendant has purposely availed herself of the privilege of conducting

  activities in the state; (2) whether the plaintiff’s claims arise out of those activities

  directed at the state; and (3) whether the exercise of personal jurisdiction would be

  Constitutionally “reasonable.” New Wellington, 328 F.2d at 618; ALS Scan, Inc. v. Digital

  Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002) (citing Helicopteros Nacionales

  de Columbia, S.A., 466 U .S. at 414 & fn. 8-9 (1984)). With respect to the first factor,

  “no clear formula [exists] for determining what constitutes ‘purposeful availment.’”

  Reynolds Foil, Inc., 2010 WL 1225620, at *2. The Court, however, may consider

  whether the defendant maintains offices or agents in the forum state; whether the

  defendant reached into the forum state to solicit or initiate business; whether the

  defendant deliberately engaged in significant or long-term business activities in the forum

  state; whether the defendant made in-person contact with a resident of the forum in the

  forum state regarding the business relationship; the nature, quality, and extent of the

  parties’ communications about the relevant transactions. See Consulting Eng’rs Corp.,

  561 F.3d at 278 (internal citations omitted). The second prong of the test for specific

  jurisdiction “requires that the defendant’s contacts with the forum state form the basis of

  the suit. Burger King, 471 U.S. at 472; Helicopteros Nacionales de Columbia, S.A., 466

  U.S. at 414. The third prong of the specific jurisdiction test permits a court to consider

  additional factors to ensure the appropriateness of the forum once it has determined that a



                                               18
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 19 of 22 PageID# 297



  defendant has purposefully availed itself of the privilege of doing business there.

  Specifically, the court may consider: (1) the burden on the defendant of litigating in the

  forum; (2) the interest of the forum state in adjudicating the dispute; (3) the plaintiff’s

  interest in obtaining convenient and effective relief; (4) the shared interest of the states in

  obtaining efficient resolution of disputes; and, (5) the interests of the states in furthering

  substantive social policies. Burger King, 471 U.S. at 477.

         Here, the Defendant’s contacts with Virginia are the basis for the suit. She made

  numerous misrepresentations in Virginia that induced Plaintiff to settle the First Action.

  The product of Defendant’s fraud – the settlement agreement – was accepted in Virginia;

  performed in Virginia by the delivery of settlement funds and dismissal of the First

  Action with prejudice; and, importantly, the contract is governed by Virginia law.

  Defendant defamed Plaintiff by publishing false and defamatory statements that

  Defendant knew would be viewed by her legion of Twitter followers, including 478

  specific persons who live in Virginia. The Supreme Court of the United States has long

  held that the purposeful availment prong of the personal jurisdiction analysis can be met

  if a defendant’s “intentional conduct [in the foreign state was] calculated to cause injury

  to [the plaintiff] in [the forum state].” Calder v. Jones, 465 U.S. 783, 791 (1984)

  (“Jurisdiction over petitioners is therefore proper in California based on the ‘effects’ of

  the Florida conduct in California.”). Under the circumstances, Defendant reasonably

  should have expected to be haled into court in Virginia. See Gubarev v. BuzzFeed, 253

  F.Supp.3d 1149, 1159 (S.D. Fla. 2017) (“When Defendants published their unverified

  Dossier via their website and mobile application, Defendants knew it would be viewed

  around the world, and given the international scope of its contents, should have



                                                19
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 20 of 22 PageID# 298



  anticipated that the effects of the publication might be felt in different fora, including the

  fora where Plaintiffs are located. Accordingly, Defendants cannot claim surprise at being

  haled into court in the Southern District of Florida.”); compare id. Blue Ridge Bank, Inc.

  v. Veribanc, 755 F.2d 371, 374 (4th Cir. 1985) (the defendant “obviously knew that

  Dorfman was going to write an article that included the allegedly libelous information

  about Blue Ridge and that the article could find its way into the Commonwealth of

  Virginia. By requiring Dorfman to reveal his source of financial information Veribanc

  obviously expected to receive additional orders from customers who read the information

  in the article. Because of this expectation Veribanc could reasonably expect to be hailed

  into court, on an allegation of false information supplied to Dorfman by Veribanc, in any

  forum in which Dorfman’s article appeared … Veribanc’s fifty-seven contacts with its

  subscribers in Virginia add strength to the exercise of personal jurisdiction over

  Veribanc”).

         Litigating this case in Virginia will not impose any burden on Defendant. She has

  conducted substantial business in Virginia over many years. She signed a settlement

  agreement that she performed in Virginia. She agreed to be governed by Virginia law in

  the event of a breach. And, Virginia is certainly not a foreign forum to her. As

  Defendant enthusiastically confirmed on Twitter, she is “currently fighting” an Espionage

  Act case – the “Wikileaks Warmup” – in this very Court. It is beyond dispute that the

  Commonwealth of Virginia has a significant interest in exercising jurisdiction over those

  who commit torts (defamation, conspiracy and computer harassment) within its territory.

  Compare, e.g., Keeton, 465 U.S. at 776 (“it is beyond dispute that New Hampshire has a

  significant interest in redressing injuries that actually occur within the State … New



                                               20
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 21 of 22 PageID# 299



  Hampshire may rightly employ its libel laws to discourage the deception of its citizens.”).

  Lastly, litigating the case in Virginia will help prevent delay for Plaintiff and ensure that

  the dispute is resolved in a more efficient way.        The exercise of specific personal

  jurisdiction over Defendant is constitutionally reasonable.

                     CONCLUSION AND REQUEST FOR RELIEF

         For the foregoing reasons, Plaintiff respectfully requests the Court to deny the

  Defendant’s motion to dismiss for lack of personal jurisdiction.



  DATED:         November 5, 2019



                                TREVOR FITZGIBBON



                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiff




                                               21
Case 3:19-cv-00477-REP Document 35 Filed 11/05/19 Page 22 of 22 PageID# 300



                            CERTIFICATE OF SERVICE

        I hereby certify that on November 5, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for the Defendant and all interested parties receiving notices via

  CM/ECF.




                             By:    /s/Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:      (804) 501-8272
                                    Facsimile:      (202) 318-4098
                                    Email:          stevenbiss@earthlink.net

                                    Counsel for the Plaintiff




                                           22
